DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because many of the existing ones are indecipherable due to the lines being either too dark or the shaded gray tones being too similar. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by McNab et al. (US 2017/0299369).
Regarding claim 1, McNab discloses a bend stiffener for locally protecting an elongate flexible member from excessive curvature when the elongate flexible member is deployed in water, the bend stiffener comprising an elongate stiffener body [900] which has a root end [top Figure 9b], a free end [bottom Figure 9b], and a passage [910] extending through the stiffener body from the root end to the free end for receiving and embracing the flexible member, the bend stiffener further comprising a coupling at or toward the root end of the stiffener body for mounting the stiffener body [inherent the bend stiffener would require some sort of coupling to fix it at a desired region of the flexible pipe], the stiffener body tapers inwardly from the root to the free end forming a reduced diameter neck portion [Figure 9b] and being sufficiently flexible to curve somewhat along with the flexible member when the flexible member suffers a bending load [Paragraphs 97 & 98] and carrying a sensor module [940] which is proximate the free end of the bend stiffener [Figure 9b] and is configured to sense inclination and/or orientation and/or movement of the free end of the bend stiffener [Paragraphs 97 & 98].
Regarding claim 15, McNab further discloses he sensor module is covered by a layer [bend stiffener is layered around the sensor; Figure 9b].  The Examiner notes the ‘overmoulding’ limitation has been drafted as a product-by-process claim. Therefore the claim is not limited to the manipulations of the recited process steps, but the determination is based on the product itself, see MPEP 2113. As such, McNab anticipates claim 1 since it discloses a layer of the bend stiffener over the sensor.
Regarding claim 18, McNab discloses multiple sensor modules [Figure 9a] configured to be active at different times [each sensor hole is configured for sensors of different programming].
Regarding claim 19, McNab discloses a stiffener body [900] for a bend stiffener, for locally protecting an elongate flexible member from excessive curvature when the elongate flexible member is deployed in water, the stiffener body comprising a root end [top of Figure 9a], a free end [bottom of Figure 9a], and a passage [910] extending through the stiffener body from the root end to the free end for receiving and embracing the flexible member, the stiffener body having a tip portion at or proximate the free end which is configured to receive and mount a sensor module [‘configured’ to do so].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-14, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNab et al. (US 2017/0299369) in view of Morgan et al. (GB 2541722 A).
Regarding claims 2-4, 7-17 and 20, McNab fails to disclose further details of the sensor and its mounting.
Morgan teaches the sensor module is a self-contained device [Figures 1-3] with a sealable housing [6, 106], an onboard power supply and a memory for logging sensor data [Page 5, Lines 11-23], a pressure vessel [Page 4, Lines 15-18] and exterior jacket [107], and the sensor module is removably mounted in an outwardly facing recess [105] to an enlarged tip portion [102] that is coupled to the tapered tip portion of the stiffener body screw threads, welding, a bayonet or latched attachment etc. [Page 3, Line 2], and has an exterior engagement feature [Page 4, Lines 20-23].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor system of McNab by substituting the sensor module and mounting device as described by Morgan to provide a monitoring system for the flexible member that is integrated to the body of the bend stiffener in a manner that is minimally obtrusive and increases accessibility of the sensors, thereby increasing versatility/applicability of the device and subsequently profitability.
Specifically regarding the additional attachment means recited in the claims, the Examiner notes that these are functional equivalent means for connecting one item to another and it would have been within the level of a skilled artisan to utilize based on its suitability to produce expected results performing its known function within the scope of the invention.  Furthermore it is noted that one specific shape was not indicated as having criticality over any of the others mentioned in the inventive Specification.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNab et al. (US 2017/0299369) in view of Smith et al. (US 2011/0176125).
Regarding claims 5 and 6, McNab fails to disclose the sensor is a three-axis accelerometer.
Smith teaches a bend stiffener having an accelerometer to record movement of the flexible pipe [Paragraph 19].  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the sensor of McNab to be an accelerometer as described by Smith to record acceleration data of the bend stiffener and flexible pipe as a function of time.  
Although the McNab-Smith combination is silent as to the accelerometer specifically being a three-axis accelerometer, it would have been obvious to one of ordinary skill in the art to utilize one as the bend stiffener and flexible pipe is capable of moving – and failing – in each of the x-y-z planes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619